DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to require “the  length of the first chamber is equal with the length of the second chamber.” The original disclosure lacks adequate disclosure and support for the added limitation. There is no description of the lengths of the chambers nor is it described or shown that the lengths are be equal. Further, it is noted that Figure 1 shows the first and second chambers (2 and 3), but the disclosure does not disclose that the drawings are to scale and is silent as to dimensions and it is unclear what the precise proportions of the elements are and it is also not clearly shown that the lengths of the chambers are equal.
Specification
The amendment filed June 13, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 1 has been amended to require “the  length of the first chamber is equal with the length of the second chamber.” The original disclosure lacks adequate disclosure and support for the added limitation. There is no description of the lengths of the chambers nor is it described or shown that the lengths are be equal. Further, it is noted that Figure 1 shows the first and second chambers (2 and 3), but the disclosure does not disclose that the drawings are to scale and is silent as to dimensions and it is unclear what the precise proportions of the elements are and it is also not clearly shown that the lengths of the chambers are equal.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Baugh et al. (US 8,540,005), hereinafter referred to as Baugh, in further view of Mullet (US 2015/0013920).
Regarding claim 1, Baugh discloses a control device for curtain lifting, comprising 
a housing (56) wherein the housing is internally provided with a first chamber (80 is tube that forms a chamber within the housing, Baugh: Figure 4) for containing a power unit (batteries) and a second chamber for containing a drive unit (motor assembly 72 forms chamber with covers 126 and 128 within the housing, Baugh: Figure 5), 
the housing has a seal cover (78) at an end, and the seal cover is internally provided with a circuit board (98) (Baugh: Figure 11).  
Although Baugh discloses a first and second chamber, they are not arranged such the first chamber is arranged above the second chamber. However, Mullet discloses a control device (230) having a housing having a first chamber (252) containing a power unit (248) that is arranged above a second chamber (232) containing a drive unit (motor 234) (Mullet: Figures 16-17) with the housing being separate from a headrail of a curtain such that the housing is coupled to the headrail within the headrail. It would have been obvious to one having ordinary skill in the art before the time of effective filing to modify Baugh such that the elements of first chamber, second chamber, and seal cover are provided within a separate housing such that the device can be easily inserted into a separate headrail of a curtain, as taught by Mullet. 
As modified, it is not disclosed that the length of the first chamber is equal with the length of the second chamber. However, it would have been obvious to one having ordinary skill in the art before the time of effective filing to provide the chambers such that the lengths are equal since it has been held that changing size without producing any new and unexpected result involves only routine skill in the art. In re Rose, 200 F.2d 459, 463, 105 USPQ 239, 240 (CCPA 1955). One would be motivated to provide the chambers in equal lengths in order to ease manufacturing and assembly.
Regarding claim 2, Baugh discloses wherein the housing is also internally provided with a control unit (132, 182) for controlling the drive unit to act, and the control unit is electrically connected with the power unit (batteries power motor 130 and motor is connected to circuit board 132, 182).  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Baugh and Mullet, as applied in claim 1 above, in further view of Popat (US 5,760,558).
Regarding claim 3, Baugh discloses wherein the circuit board (98) and the control unit (182) are in connection but not specifically a flexible printed circuit ("FPC") connection. However, FPC connections are well known in the art, as taught by Popat (“the well-established commercial fabrication used to manufacture flexible circuits can be used to fabricate such a one-piece member” with the one-piece member referring to a circuit board 92 and member 99 of Popat). It would have been obvious to one having ordinary skill in the art before the time of effective filing to provide a flexible printed circuit connection since such flexible circuits are well known in the art. Such modification would not lead to any new or unpredictable result.
Regarding claim 4, Baugh discloses wherein a power switch (100) is mounted on the circuit board (98), a seal plate (102) covering the circuit board (98) is arranged on the seal cover (78) (Baugh: Figure 4), and the power switch (100) is exposed on the surface of the seal cover (via 104). Although the power switch is exposed on the seal cover and not the seal plate, it would have been obvious to one having ordinary skill in the art before the time of effective filing to rearrange the components such that it is provided on the seal plate since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Baugh, Mullet, and Popat, as applied in claim 4 above, in further view of Kirby (US 9,488,000), Popat (US 5,760,558), and Hall (US 9,489,834).
Regarding claim 5, Baugh discloses that the circuit board receives signals from a remote control and it is understood that remote controlled systems communicating via RF, IR, or other wireless technology (Baugh: col 11, lines 44-47) have an antenna. Kirby discloses that a control device has an antenna “that is configured to receive wireless signals (e.g. RF signals from a remote control device).” It would have been obvious to one having ordinary skill in the art before the time of effective filing that the system of Baugh include an antenna.
Baugh fails to further disclose that the circuit board is also provided with an indicator light, a SETUP key, and a charging interface. 
However, Hall discloses that it is known to provide a control device with an indicator light in order to provide a status and current function of the device. It would be obvious to one having ordinary skill in the art before the time of effective filing to provide an indicator light in order to easily identify the status and current function of the control device, as taught by Hall. 
Further, Popat discloses that it is known to provide a SETUP key in order to program the control device. Popat discloses a switch (understood to be a SETUP key) that allows the user to program operation of the device. It would have been obvious to one having ordinary skill in the art before the time of effective filing to provide a SETUP key in order to program the control device to provide desired operation. 
Further, Popat discloses that it is known to provide a control device with a charging interface (via solar charging interface) in order to charge the power unit (batteries) of the control device. It would have been obvious to one having ordinary skill in the art before the time of effective filing to modify Baugh and provide a charging interface, such as that taught by Popat, so that the batteries can be easily recharged.  
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. Applicant argues that Baugh fails to disclose the added claim limitations. However, it is the combination of Baugh in view of Mullet that teach the amended limitations. Mullet teaches that it is known to arrange a first chamber above a second chamber. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, as discussed above, it would have been obvious to one having ordinary skill in the art before the time of effective filing to provide the chambers such that the lengths are equal since it has been held that changing size without producing any new and unexpected result involves only routine skill in the art. In re Rose, 200 F.2d 459, 463, 105 USPQ 239, 240 (CCPA 1955). One would be motivated to provide the chambers in equal lengths in order to ease manufacturing and assembly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634